Citation Nr: 0201140	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  99-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an effective date prior to August 7, 1996 
for a 100 percent rating for service-connected post-traumatic 
stress disorder with major depressive disorder and mood 
incongruent psychotic features.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active military service from October 1989 to 
July 1993.  

This appeal arises from rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  In September 1997, the RO denied 
claims for service connection for hypertension and 
pseudofolliculitis barbae.  The veteran appealed.  In July 
1998, the RO granted an increased rating for service-
connected post-traumatic stress disorder (PTSD) with major 
depressive disorder and mood incongruent psychotic features, 
and determined that this disability was 100 percent 
disabling.  The RO assigned an effective date of August 7, 
1996 for the 100 percent rating.  The veteran expressed 
disagreement with this effective date, and in April 1999, the 
RO denied his claim.  The veteran has appealed.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran's hypertension is related to his service.  

2.  The preponderance of the evidence is against the claim 
that the veteran has pseudofolliculitis barbae that is 
related to his service.  

3.  In an unappealed decision, dated in March 1995, the RO 
granted service connection for PTSD with major depressive 
disorder and mood incongruent psychotic features; a VA 
hospital report, showing admission to a VA hospital on April 
20, 1995, is an informal claim for an increased rating for 
the veteran's service-connected PTSD with major depressive 
disorder and mood incongruent psychotic features; VA did not 
subsequently send the veteran a formal application form for 
an increased rating.   
   
4.  As of April 20, 1994, the veteran's psychiatric disorders 
were productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.    Pseudofolliculitis barbae was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5102, 5103, 5103A and 
5107 (West 1991 & Supp. 1999 & 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2001); see also 66 Fed. Reg. 45, 620, 
45, 630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

2.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5102, 5103, 5103A and 5107 (West 1991 & Supp. 1999 & 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 
(2001); see also 66 Fed. Reg. 45, 620, 45, 630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

3.  The earliest date that the veteran is entitled to a 
rating of 100 percent for PTSD with major depressive disorder 
and mood incongruent psychotic features is April 20, 1994.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & 2001); 38 C.F.R. § 
3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A review of the veteran's oral and written testimony shows 
that he argues that he has pseudofolliculitis barbae and 
hypertension as a result of his service.  

The veteran's service medical records show that in October 
and November 1989 and June 1990, he was treated for PFB 
(pseudofolliculitis barbae).  In March 1992, he was treated 
for what was assessed as chronic PFB.  In March, June and 
September of 1992, he was allowed not to shave for 30 days.  
A November 1992 examination report, and its accompanying 
report of medical history, does not show findings or 
complaints of either high blood pressure or skin symptoms.  
An examination report, dated in January 1993, shows that his 
face and skin were clinically evaluated as normal, with the 
exception of a "healing chest" and sarcoidosis.  His blood 
pressure was 158/86.  In an accompanying report of medical 
history, he reported a history of a skin condition related to 
a shaving problem since 1989, with very sensitive skin, and 
an otherwise unspecified history of "high or low blood 
pressure."  

A VA general medical examination report, dated in September 
1993, and a VA Persian Gulf Protocol examination report, 
dated in September 1994, do not show complaints, findings or 
a diagnosis involving either hypertension or PFB.  
 
A VA general medical examination report, dated in July 1998, 
contains a diagnosis of hypertension, poorly controlled at 
the present time.   A July 1998 VA mental disorders 
examination report shows that the veteran reported a history 
of PFB.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim for PFB must be denied because the evidence 
does not warrant the conclusion that he currently has PFB.   
Although he was treated for PFB during service, PFB was not 
noted for many months prior to separation from service, it 
was not noted in the separation examination report, and it is 
not shown in the post-service medical records, to include the 
veteran's most recent VA examination report.  In addition, 
with regard to hypertension, there is no medical evidence 
showing that there is a nexus between hypertension and the 
veteran's service.  The Board further notes that there is no 
diagnosis of hypertension within a year of separation from 
service to support a grant of service connection on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Therefore, the Board finds that the claims must be denied.  

The Board has considered the veteran's testimony submitted in 
support of his arguments that he has PFB and hypertension 
that should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claims 
for service connection for PFB and hypertension must be 
denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Effective Date Prior to August 7, 1996 for a 100 Percent 
Rating

The veteran argues that he is entitled to an effective date 
prior to August 7, 1996
for his 100 percent rating for his PTSD with major depressive 
disorder and mood incongruent psychotic features.  In 
particular, he argues that the Department of Defense found 
him unfit for service in July 1993 (at which time he was 
separated from service).    

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. 
Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. 
App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 
56704 (1998).  

In this case, determining whether the effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  See Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).  The Board will therefore first 
determine the date of receipt of the veteran's increased 
rating claim.  

In March 1995, the RO granted service connection for PTSD 
with major depressive disorder and mood incongruent psychotic 
features, evaluated as 10 percent disabling.  The RO assigned 
an effective date for service connection of July 21, 1993.  
On August 7, 1996, the RO received the veteran's application 
for an increased rating for his service-connected PTSD with 
major depressive disorder and mood incongruent psychotic 
features.  In July 1998, the RO granted the claim and 
determined that the veteran's service-connected PTSD with 
major depressive disorder and mood incongruent psychotic 
features was 100 percent disabling.  The RO assigned an 
effective date of August 7, 1996 for the 100 percent rating.  

A report of an examination or hospitalization will be 
accepted as an informal claim for benefits under existing 
law, if the report relates to a disability, which may 
establish entitlement.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.157(b)(1).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that 38 C.F.R. § 
3.157(b)(1) does not require the veteran to identify the 
report as a claim or to identify the benefits sought.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

In this case, the claims files include a VA hospital report, 
covering psychiatric treatment provided to the veteran 
between April and May of 1995, and the Board finds that this 
report meets the criteria for an informal claim for an 
increased rating for service-connected PTSD with major 
depressive disorder and mood incongruent psychotic features.  
See 38 C.F.R. §§ 3.155(a), 3.160(f) (2001).  In this regard, 
the Board points out that although it is not clear when the 
RO actually received the April 1995 report, VA is deemed to 
have constructive knowledge or notice of VA-generated 
documents.  Bell v. Derwinsksi, 2 Vet. App. 611 (1992) (per 
curiam).  The Board therefore considers the April 1995 VA 
hospital report as an informal claim for an increased rating.  
In addition, since it does not appear that the RO ever sent a 
formal application for an increased rating, see 38 C.F.R. 
§ 3.155(a), the one-year filing period for such application 
did not begin to run.  See Servello, 3 Vet. App. at 200.  
This informal claim was therefore "open" at the time that 
the RO received the veteran's formal claim for an increased 
rating on August 7, 1996.  The claim is therefore considered 
to have been filed on April 20, 1995.  See 38 C.F.R. 
§ 3.155(a).  The Board further notes that there is no 
evidence showing that an informal claim for an increased 
rating was filed prior to April 20, 1995.  See 38 C.F.R. 
§§ 3.155, 3.157.  

Under the applicable law, a claimant may receive an effective 
date for an increased evaluation up to one year prior to the 
date of claim, if it is factually ascertainable that an 
increase in disability had occurred.  38 U.S.C.A. § 5110(a) 
and (b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  As previously 
stated, the Board has determined that the earliest date of 
the veteran's increased rating claim is April 20, 1995.  
Therefore an effective date as early as April 20, 1994 could 
be granted if it is factually ascertainable that an increase 
in disability had occurred.  

The Board first notes that, during the course of the appeal, 
the rating criteria were changed.  Specifically, on October 
8, 1996, the VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders.  61 Fed. Reg. 
52695 (Oct. 8, 1996).  Under the circumstances, the veteran's 
claim is to be reviewed under the criteria most favorable to 
his claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
White v. Derwinski, 1 Vet. App. 519, 521 (1991).  

In March 1995, the RO rated the veteran's PTSD with major 
depressive disorder and mood incongruent psychotic features 
under 38 C.F.R. § 4.132, Diagnostic Codes (DC's) 9207-9411.  
Under the criteria as in effect prior to November 7, 1996, 
the highest rating of 100 percent under DC 9411 is warranted 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132.  It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, DC 9411, 
for a 100 percent evaluation is each independent bases for 
granting a 100 percent evaluation.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994). 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.132 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for an increased 
rating claim.  

As for the history of the veteran's psychiatric disorder 
prior to the time period in issue, the veteran's service 
medical records include a separation examination report, 
which indicates that his psyche was clinically evaluated as 
normal. However, he reported having psychiatric symptoms in 
an accompanying report of medical history.  The veteran was 
separated from service due to pulmonary sarcoidosis.  

The evidence dated between April 20, 1994 and August 6, 1996 
includes VA outpatient treatment, hospital and examination 
reports, private medical reports, federal court orders, and 
vocational rehabilitation records.  These records show that 
between April and May of 1994, the veteran was hospitalized 
at a VA facility after he threatened a man who had installed 
insulated windows in his home.  He displayed paranoid, 
threatening and rageful behavior on several occasions, and 
was placed in four-point restraints at least once.  The Axis 
I diagnoses were depressive disorder, NOS (not otherwise 
specified) and marijuana use.  The Axis II diagnoses were 
personality disorder NOS with schizotypal, paranoid and 
narcissistic features.  His GAF score was 75, with a high of 
75 for the past year.  A May 1994 psychological assessment 
resulted in an Axis I diagnosis of schizophrenia.  In April 
1995, the veteran was arrested after making threats on VA 
personnel.  Restraining orders were put in effect, which 
prohibited him from entering certain VA properties.  In 
addition, a federal court ordered the veteran to be admitted 
to a VA hospital for psychiatric testing.  The veteran was 
admitted to the VA hospital in restraints, and he was 
escorted by law enforcement personnel.  A VA psychological 
evaluation report, dated in May 1995, notes that the veteran 
displayed anger, anxiety, depression, irritability, and mood 
incongruent psychotic symptoms.  The examiner concluded, 
"This veteran's Major Depressive Disorder and psychotic 
symptoms make it extremely difficult for him to function 
effectively on either the interpersonal or occupational role 
level."  Reports from Glenn B. Ruffin, M.D., dated in 1995, 
show treatment for psychiatric symptoms, with medications 
that included Paxil, Risperidal and Prozac.  Dr. Ruffin 
stated that the veteran needed "intensive psychiatric 
treatment," and that without ongoing treatment and 
medication he could be extremely dangerous.  In September 
1995, the veteran pleaded guilty to simple assault and 
received one year of probation.  Finally, VA vocational 
rehabilitation records show that the veteran has been 
unemployed since his separation from service.  Although he 
attempted to attend college, his participation was 
inconsistent and he did not obtain a degree.  Although he 
attempted to complete a course of vocational rehabilitation, 
he was eventually determined not to be a feasible candidate 
for further training.  

In summary, the evidence shows that the veteran has a history 
of violent and threatening behavior, which has resulted in 
his incarceration, restraining orders, and psychiatric 
hospitalization on two occasions prior to August 1996.  
During his hospitalizations, he displayed violent behavior as 
well as psychotic symptoms.  He has received ongoing 
treatment and medication in an attempt to control his 
psychiatric symptoms.  He attempted to attend school and 
complete vocational rehabilitation, but was unable to do so.  
He has not worked since his separation from service.  Based 
on the foregoing, the Board finds that the evidence warrants 
the conclusion that the veteran has been unemployable since 
April 20, 1994, and that the criteria for a 100 percent 
rating have been met since that time.  As a final matter, the 
Board acknowledges that its decision is controverted to some 
degree by the fact that the April 1995 VA hospital report 
contains GAF scores of 75/75, suggesting only transient or 
slight symptomatology.  However, when considered together 
with the aforementioned medical evidence, the Board finds 
that the evidence is at least in equipoise as to whether the 
veteran's psychiatric condition was totally disabling as of 
April 20, 1994.  Accordingly, the Board finds that, as of 
April 20, 1994, it was factually ascertainable that the 
veteran's psychiatric condition met the criteria for a 100 
percent rating.  Therefore, the correct effective date for 
the assignment of the 100 percent rating for the veteran's 
service-connected PTSD is April 20, 1994.  See 38 C.F.R. 
§ 3.400(o)(2).  

In reaching this decision, the Board has considered the 
veteran's argument that an effective date for his 100 percent 
rating is warranted commensurate with the date of service 
connection, i.e., July 21, 1993.  However, the applicable 
laws and regulations provide that if the disability increased 
in severity more than a year before VA received the claim, 
the effective date of increased compensation is limited to 
the date VA received the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan v. Gober, 10 
Vet. App. 521 (1997).  In this case, there is no basis to 
find that a claim was received prior to April 20, 1995, 
therefore, an effective date more than one year prior to 
that, i.e., April 20, 1994, is not warranted.  

III.  Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (as 
amended, August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decisions on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West 2001).  The appellant was 
notified in the RO's September 1997 decision that the 
evidence did not show that the criteria had been met for a 
grant of service connection for either hypertension or 
pseudofolliculitis barbae.  In an October 1998 statement of 
the case (SOC), he was again notified of the criteria 
required for service connection.  In April 1999, the veteran 
was notified that the criteria for an earlier effective date 
for a 100 percent rating for his psychiatric disorder had not 
been met.  In a November 1999 SOC, and a May 2000 
supplemental statement of the case (SSOC), he was again 
notified of the criteria required for an earlier effective 
date.  Therefore, the rating decisions, as well as the SOC's, 
and SSOC, informed the appellant of the relevant criteria.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decisions, SOC's, and 
the SSOC sent to the appellant informed him of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001).  The appellant has not referenced any 
obtainable evidence not of record that might aid his claims 
or that might be pertinent to the bases for the denials of 
these claims.  The RO also requested and obtained VA and non-
VA medical records, and has obtained the veteran's available 
service medical records from the National Personnel Records 
Center.  VA examinations covering the disabilities in issue 
were performed in 1998.  As a final matter, during his 
September 2001 hearing, the veteran reported that he was 
receiving benefits from the Social Security Administration 
(SSA).  However, the Board has determined that this claim may 
be fully and fairly adjudicated without obtaining the 
veteran's SSA records.  The veteran's claims for service 
connection have been denied because the preponderance of the 
evidence does not establish a link between the claimed 
conditions and his service, which ended in July 1993.  There 
is no indication that the SSA's records contain information 
relevant to these issues.  Furthermore, the record shows that 
the veteran has a severe psychiatric disorder apart from the 
hypertension and pseudofolliculitis barbae in issue, and he 
has not identified the SSA's records as pertinent to the 
service connection claims.  Finally, there is no indication 
that the SSA's records contain any pertinent evidence 
involving his claim for an earlier effective date, which the 
Board has, to an extent, granted.  Therefore, the Board has 
determined that securing any SSA records would not add 
pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ORDER

Service connection for hypertension is denied.

Service connection for pseudofolliculitis barbae is denied.

An effective date of April 20, 1994, and no earlier, for a 
100 percent rating for PTSD with major depressive disorder 
and mood incongruent psychotic features is granted, subject 
to provisions governing the payment of monetary benefits.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

